,-‘

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V_ (F or Offenses Committed On or Aiter Novernber l, 1987)
MACRINO srPRlANO-HERNANDEZ CaSe N“mbel"= 18€R2955'DMS

Elana Fogel FD
Defendant’s Attorney

REGISTRATION No. 39096298

|:i _

THE DEFENDANT:

pleaded guilty to count(s) l of the InfOrmatiOIl

   
  

 

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following of ;.....v.....,.s.m»\.»at,..l,‘? PUTY.\
Count
Title & Section Nature of Offense Number§sl
8 USC 1326 REMOVED ALIEN FOUND IN THE UNITED STATES l
The defendant is sentenced as provided in pages 2 through 2 of this judgment

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

l:| The defendant has been found not guilty on count(s)

 

|:| Count(s) dismissed on the motion of the United States.

 

Assessment : $100.00

JVTA Assessment*: $

;Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
No fine |:l Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

Februarv 15. 2019

Date of Imposition of Sentence
,`.\ a ..»» §§

HoN. Dana M. Sab{~aw
UNITED STATES DISTRICT JUDGE

lSCR2955-DMS

0
_'.

¢/

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: MACRINO Sl]i’RIANO-HERNANDEZ .ludgment - Page 2 of 2
CASE NUMBER: lSCRZQSS-DMS
IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
TWENTY-FOUR (24) MONTHS.
\:|

Sentence imposed pursuant to Title 8 USC Section l326(b).
The court makes the following recommendations to the Bureau of Prisons:
Defendant be designated to Southem District of Califomia.

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
l:\ at A.M. on

 

l:| as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:| on or before
|] as notified by the United States Marshal.
E as notified by the Probation or Pretrial Services Ofiice.

RETURN

I have executed this judgment as follows:

at

Defendant delivered on to

, With a certified copy of this judgment

 

 

UNITED STATES MARSHAL

 

BY DEPUTY UNITED STATES MARSHAL

18CR2955-Dl\/IS

